Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-18 are all the claims pending in the application. 
Claims 1-3, 5-9, and 11-18 are amended.
Claims 1-18 are rejected.
The following is a Final Office Action in response to amendments and remarks filed February 22, 2022.

Response to Arguments
Regarding the 101 rejections of the claims as encompassing signals per se, the rejections are withdrawn in light of the amendments to the claims.
Regarding the 101 rejections of the claims as directed to an abstract idea without significantly more, Applicant makes no assertions.  Accordingly the rejections of the claims as directed to an abstract idea without significantly more are maintained.

Regarding the 112(b) rejections, the rejections are withdrawn in light of Applicant's Remarks.

Regarding the 102 rejections, the rejections are maintained for the following reasons.  First, Applicant asserts the rejections should be withdrawn because Le does not contemplate using the user's own actions as part of the training data.  Examiner respectfully does not find this assertion persuasive because Le explicitly contemplates using the member's search query as training data, see e.g. Fig. 9A, ref. chars. 910 and 933D.
Second, Applicant asserts the rejections should be withdrawn because the BRI of a "personalized machine learning model" as claimed requires the training data be exclusively limited to the end-user for whom recommendations are to be given.  Examiner respectfully does not find this assertion persuasive because the definition of "personalized" includes designing something specially according to the needs of an individual.  Thus the BRI of "personalized machine learning model" does not require the training data be exclusively limited to the end-user and only requires the model being designed for the user to some degree.  Le explicitly teaches the search results are personalized, see e.g. ¶¶[0043], [0049] discussing personalization; and ¶[0057] noting the search results are based on the user's profile, and accordingly teaches the personalized model as claimed.  Thus the machine learning models in Le and "personalized" as claimed.
Third, Applicant asserts Le does not teach a personalized model as recited in claim 1 and a global model as recited in claim 5.  Examiner respectfully does not find this assertion persuasive because Le teaches two models, i.e. the first and second scoring models, see e.g. ¶[0018] and Fig. 9A.  The models are personalized because Le explicitly teaches the search results are personalized, see e.g. ¶¶[0043], [0049] discussing personalization; and ¶[0057] noting the search results are based on the user's profile, and accordingly teaches the personalized model as claimed.  The models are also "globally trained" because claim 5 defines a "globally trained" as a model trained with user actions of a plurality of users.  Le explicitly teaches the models use data from a plurality of users, ¶¶[0049]-[0050].  Thus the models taught by Le are both within the scope of "personalized" and "globally trained" as claimed.  
Further, Examiner notes the previously cited Zhang reference explicitly teaches using a personalized model and global model, see e.g. pg. 365 Model behavior section.  Thus even if Le did not teach all the disputed claim limitations, the amendments would not overcome all the cited references because the Zhang reference also teaches the disputed limitations.
Accordingly, the rejections are maintained, please see below for the complete rejections of the claims as amended.
In response to arguments in reference to any other depending claims that have not been individually addressed, all rejections made towards these dependent claims are maintained due to a lack of reply by Applicant in regards to distinctly and specifically pointing out the supposed errors in Examiner's prior office action (37 CFR 1.111).  Examiner asserts that Applicant only argues that the other dependent claims should be allowable because the independent claims are unobvious and patentable over the prior art.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  
Under the 2019 Patent Eligibility Guidance (PEG) Step 1 analysis, it must first be determined whether the claims are directed to one of the four statutory categories of invention (i.e., process, machine, manufacture, or composition of matter).  Applying Step 1 of the analysis for patentable subject matter to the claims it is determined that: claims 1-6 are directed to a process; and claims 7-18 are directed to a machine.  Therefore, we proceed to Step 2. 

Independent Claims
Under the 2019 PEG Step 2A, Prong 1 analysis, it must be determined whether the claims recite an abstract idea that falls within one or more designated categories or “buckets” of patent ineligible 
The independent claims recite an abstract idea.  Specifically, the independent claims recite an abstract idea in the limitations (emphasized):
…receiving a request to identify a set of job listings for recommendation to a user; 
processing the request to generate a ranked list of job listings for recommendation to the user, the request processed in part by obtaining a candidate set of job listings for recommendation to the user, 
processing each job listing in the candidate set of job listings with a personalized machine learned model to classify each job listing in the set of candidate job listings as relevant or irrelevant with respect to the user, 
the personalized machine learned model having been trained with positive training examples and negative training examples that have been grouped based on one of a plurality of user actions exhibited by the user for whom the job listings are to be recommended; 
ranking each job listing in the candidate set of job listings that the personalized machine learned model classifies as relevant for the user; 
and presenting in a user interface some subset of the ranked job listings in order of their respective rank.
These limitations recite an abstract idea because they encompass commercial or legal interactions (i.e. advertising, marketing or sales activities or behaviors; or business relations).  These limitations recite commercial or legal interactions because they encompass recruiting or hiring activities (i.e. recommending relevant jobs to prospective candidates).  Claims that encompass commercial or legal interactions fall within the "Certain Methods of Organizing Human Activity" grouping of abstract ideas.  Claims 1, 7, and 13 recite an abstract idea.

Under the 2019 PEG Step 2A, Prong 2 analysis, it must be determined whether the identified, recited abstract idea includes additional limitations that integrate the abstract idea into a practical application.
The additional elements of the independent claims do not integrate the abstract idea into a practical application.  Claim 1 recites the additional elements (emphasized):
…receiving a request to identify a set of job listings for recommendation to a user; 
processing the request to generate a ranked list of job listings for recommendation to the user, the request processed in part by obtaining a candidate set of job listings for recommendation to the user, 
processing each job listing in the candidate set of job listings with a personalized machine learned model to classify each job listing in the set of candidate job listings as relevant or irrelevant with respect to the user, 
the personalized machine learned model having been trained with positive training examples and negative training examples that have been grouped based on one of a plurality of user actions exhibited by the user for whom the job listings are to be recommended; 
ranking each job listing in the candidate set of job listings that the personalized machine learned model classifies as relevant for the user; 
and presenting in a user interface some subset of the ranked job listings in order of their respective rank.
The additional elements of "receiving a request to identify a set of job listings for recommendation to a user", when considered individually or in combination, do not integrate the abstract idea into a practical application because the additional elements encompass a generic computer function of receiving data (e.g. receiving user input), see MPEP 2106.05(f)(2) (noting the use 
Similarly, the additional elements of "processing the request to generate a ranked list of job listings for recommendation to the user, the request processed in part by obtaining a candidate set of job listings for recommendation to the user" and "presenting in a user interface some subset of the ranked job listings in order of their respective rank", when considered individually or in combination, do not integrate the abstract idea into a practical application because the additional elements encompass using software to tailor information and provide it to a user, which is not more than mere instructions to apply the exception, see MPEP 2106.05(f) (discussing Intellectual Ventures I LLC v. Capital One Bank (USA)).
The additional elements of: "processing each job listing in the candidate set of job listings with a personalized machine learned model"; "the personalized machine learned model having been trained with positive training examples and negative training examples that have been grouped based on one of a plurality of user actions exhibited by the user for whom the job listings are to be recommended"; and "that the personalized machine learned model classifies as relevant for the user", when considered individually or in combination, do not integrate the abstract idea into a practical application because the additional elements merely confine the use of the abstract idea to a particular technological environment (machine learning) and thus fail to integrate the abstract idea into a practical application, see MPEP 2106.05(h) (discussing Affinity Labs
Claims 7 and 13 recite similar additional elements as claim 1 and further recite "a memory storage device storing executable instructions; and a processor" and a "computer-readable storage medium storing instructions", respectively.  These additional elements, when considered individually or in combination, do not integrate the abstract idea into a practical application because the additional elements are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components.  Accordingly, claims 7 and 13 are directed to an abstract idea for similar reasons as claim 1.

Under the 2019 PEG Step 2B analysis, the additional elements are evaluated to determine whether they amount to something “significantly more” than the recited abstract idea (i.e., an innovative concept).
The independent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using generic computer components and a general link to a field-of-use or technological environment.  Mere instructions to apply an exception using a generic computer component and a general link to a technological environment cannot provide an inventive concept.  Claims 1, 7, and 13 are not patent eligible.

Dependent Claims
The additional elements of claims 2-4, 8-10, and 14-16 do not integrate the abstract idea into a practical application because additional elements only describe how the machine learning model was trained.  Since the independent claims do not positively recite training the machine learning model, recitations about how the models were trained are still only a general link to a field of use or Parker v. Flook).
Claims 5, 11, and 17 recite the same abstract idea as the independent claims because claims 5, 11, and 17 recite "rank the relevant job listings".  This limitation falls within the "Certain Methods of Organizing Human Activity" because, similar to the independent claims, it encompasses commercial or legal interactions (i.e. recommending relevant jobs to prospective candidates).  Further, the additional elements of claim 5 of using a machine-learned model that was trained with training data relating to user actions of a plurality of users is only a general link to a field of use or technological environment for similar reasons as the independent claims, see MPEP 2106.05(h) (discussing Affinity Labs).
Claims 6, 12, and 18 all recite a second grouping of abstract ideas, a Mental Process.  These claims fall within the Mental Process grouping of abstract idea because the claims encompass: observation (i.e. observing the number of training examples for the user); evaluation (evaluating if the number of training examples for the user is insufficient); and judgment (determining that a machine-learned model has been trained for the user based on the number of training examples).  Limitations that encompass observation, evaluation, and judgment fall within the "Mental Process" grouping of abstract ideas.  Accordingly, claims 6, 12, and 18 recite a second abstract idea.  Further, Examiner finds the presence of these two abstract ideas in the claims does not render the claims patent eligible, see Recognicorp, LLC v. Nintendo Co., Ltd., 855 F. 3d 1322, 1327 (stating combining “one abstract idea (math) to another abstract idea (encoding and decoding) does not render the claim non-abstract”).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 5, 7-9, 11, 13-15, and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Le et al, US Pub. No. 2017/0255906, herein referred to as "Le".
Regarding claim 1, Le teaches:
receiving a request to identify a set of job listings for recommendation to a user (receives job search query from a user, ¶¶[0022], [0052] and Fig. 9A);
processing the request to generate a ranked list of job listings for recommendation to the user (ranks job postings, e.g. Abstract, ¶¶[0051]-[0052] and Fig. 9A),
the request processed in part by obtaining a candidate set of job listings for recommendation to the user (retrieves job postings, ¶[0052] and Fig. 9A), 
processing each job listing in the candidate set of job listings with a personalized machine learned model (ranks job postings using machine learning e.g. ¶¶[0021], [0046]; see also e.g. [0043], [0049] discussing personalization; and ¶[0057] noting the search results are based on the user's profile, i.e. personalized)
to classify each job listing in the set of candidate job listings as relevant or irrelevant with respect to the user (classifies jobs as relevant or not relevant, ¶[0021], by performing a first "coarse" ranking to identify a top percentage of jobs, ¶¶[0021], [0052] and Fig. 9A),
the personalized machine learned model having been trained with positive training examples and negative training examples that have been grouped based on one of a plurality of user actions (uses 
exhibited by the user for whom the job listings are to be recommended (uses the member's search query and click through rate as training data; Fig. 9A ref. chars. 910 and 933D; see also ¶¶[0052], [0054] discussing Fig. 9A);
ranking each job listing in the candidate set of job listings that the personalized machine learned model classifies as relevant for the user (a second "fine" ranking is performed on the top percentage of jobs, ¶¶[0022], [0052] and Fig. 9A);
and presenting in a user interface some subset of the ranked job listings in order of their respective rank (ranked retrieved job postings are displayed on display device, ¶[0052] and Fig. 9A; see also ¶[0016] discussing displaying a portion of the retrieved documents).  
Regarding claim 2, Le teaches all the limitations of claim 1 and further teaches:
wherein the positive training examples and the negative training examples have been grouped into three groups by user actions, the three groups including a first group representing training examples for which the user action involves the user having applied for a job that is associated with a job listing presented to the user (log data used include jobs that have been applied for, i.e. "perfect" results, ¶[0050] and Fig. 8), 
a second group representing training examples for which the user has viewed a job listing (log data used include jobs that have been viewed, i.e. "good" results, ¶[0050] and Fig. 8), 
and a third group representing training examples for which the user has skipped over a job listing (log data used include results that have been skipped, i.e. "poor" results, ¶[0050] and Fig. 8).  
Regarding claim 3, Le teaches all the limitations of claim 1 and further teaches:
wherein the positive training examples and the negative training examples have been grouped into three groups by user actions, the three groups including a first group representing training examples 
a second group representing training examples for which the user has dismissed a job listing (log data used include jobs that have been ignored, ¶[0050] and Fig. 8.  Please note, this limitation could also be taught by Le's disclosure of the user viewing because the user viewing it but not applying for it is within the scope of "dismissed" (i.e. the user dismissed it by not applying for it)),
and a third group representing training examples for which the user has skipped over a job listing (log data used include results that have been skipped, i.e. "poor" results, ¶[0050] and Fig. 8).  
Regarding claim 5, Le teaches all the limitations of claim 1 and further teaches:
wherein ranking each job listing in the candidate set of job listings that the personalized machine learned model classifies as relevant for the user comprises: using a second machine learned model to rank the relevant job listings (a second scoring model is applied to the top percentage of jobs, i.e. the "fine" scoring", ¶[0052]), 
the second machine learned model having been globally trained with training data relating to user actions of a plurality of users (log data comprises information about how users interact with results, ¶¶[0049]-[0050]).  

Regarding claim 7, Le teaches:
a memory storage device storing executable instructions; and a processor, which, when executing the instructions, causes the system to (memory, ¶¶[0067], [0077]-[0078] and processor, ¶¶[0062], [0076]: 
receive a request to identify a set of job listings for recommendation to a user (receives job search query from a user, ¶¶[0022], [0052] and Fig. 9A); 

the request processed in part by obtaining a candidate set of job listings for recommendation to the user (retrieves job postings, ¶[0052] and Fig. 9A), 
processing each job listing in the candidate set of job listings with a personalized machine learned model (ranks job postings using machine learning e.g. ¶¶[0021], [0046]; see also e.g. [0043], [0049] discussing personalization; and ¶[0057] noting the search results are based on the user's profile, i.e. personalized)
to classify each job listing in the set of candidate job listings as relevant or irrelevant with respect to the user (classifies jobs as relevant or not relevant, ¶[0021], by performing a first "coarse" ranking to identify a top percentage of jobs, ¶¶[0021], [0052]), 
the machine learned model having been trained with positive training examples and negative training examples that have been grouped based on one of a plurality of user actions (uses log data as training data, ¶¶[0049]-[0050], which includes "perfect", "good" and "poor" results for the searcher, ¶[0050])
exhibited by the user for whom the job listings are to be recommended (uses the member's search query and click through rate as training data; Fig. 9A ref. chars. 910 and 933D; see also ¶¶[0052], [0054] discussing Fig. 9A);
rank each job listing in the candidate set of job listings that the machine learned model classifies as relevant for the user (a second "fine" ranking is performed on the top percentage of jobs, ¶¶[0022], [0052] and Fig. 9A); 
and present in a user interface some subset of the ranked job listings in order of their respective rank (ranked retrieved job postings are displayed on display device, ¶[0052] and Fig. 9A; see also ¶[0016] discussing displaying a portion of the retrieved documents).  
Regarding claim 8, Le teaches all the limitations of claim 7 and further teaches:

a second group representing training examples for which the user has viewed a job listing (log data used include jobs that have been viewed, i.e. "good" results, ¶[0050] and Fig. 8), 
and a third group representing training examples for which the user has skipped over a job listing (log data used include results that have been skipped, i.e. "poor" results, ¶[0050] and Fig. 8).  
Regarding claim 9, Le teaches all the limitations of claim 7 and further teaches:
wherein the positive training examples and the negative training examples have been grouped into three groups by user actions, the three groups including a first group representing training examples for which the user action involves the user having applied for a job that is associated with a job listing presented to the user (log data used include jobs that have been applied for, i.e. "perfect" results, ¶[0050] and Fig. 8), 
a second group representing training examples for which the user has dismissed a job listing (log data used include jobs that have been ignored, ¶[0050] and Fig. 8.  Please note, this limitation could also be taught by Le's disclosure of the user viewing because the user viewing it but not applying for it is within the scope of "dismissed" (i.e. the user dismissed it by not applying for it)),
and a third group representing training examples for which the user has skipped over a job listing (log data used include results that have been skipped, i.e. "poor" results, ¶[0050] and Fig. 8).  
Regarding claim 11, Le teaches all the limitations of claim 7 and further teaches:
wherein ranking each job listing in the candidate set of job listings that the personalized machine learned model classifies as relevant for the user comprises: using a second machine learned model to 
the second machine learned model having been globally trained with training data relating to user actions of a plurality of users (log data comprises information about how users interact with results, ¶¶[0049]-[0050]).  

Regarding claim 13, Le teaches:
A non-transitory computer-readable storage medium storing instructions, which, when executed by a processor, cause the processor to (memory and instructions, ¶[0078]): 
receive a request to identify a set of job listings for recommendation to a user (receives job search query from a user, ¶¶[0022], [0052] and Fig. 9A); 
process the request to generate a ranked list of job listings for recommendation to the user (ranks job postings, e.g. Abstract, ¶¶[0051]-[0052] and Fig. 9A), 
the request processed in part by obtaining a candidate set of job listings for recommendation to the user (retrieves job postings, ¶[0052] and Fig. 9A), 
processing each job listing in the candidate set of job listings with a personalized machine learned model (ranks job postings using machine learning e.g. ¶¶[0021], [0046]; see also e.g. [0043], [0049] discussing personalization; and ¶[0057] noting the search results are based on the user's profile, i.e. personalized)
to classify each job listing in the set of candidate job listings as relevant or irrelevant with respect to the user (classifies jobs as relevant or not relevant, ¶[0021], by performing a first "coarse" ranking to identify a top percentage of jobs, ¶¶[0021], [0052] and Fig. 9A),
the personalized machine learned model having been trained with positive training examples and negative training examples that have been grouped based on one of a plurality of user actions (uses 
exhibited by the user for whom the job listings are to be recommended (uses the member's search query and click through rate as training data; Fig. 9A ref. chars. 910 and 933D; see also ¶¶[0052], [0054] discussing Fig. 9A); 
rank each job listing in the candidate set of job listings that the machine learned model classifies as relevant for the user (a second "fine" ranking is performed on the top percentage of jobs, ¶¶[0022], [0052] and Fig. 9A);
 and present in a user interface some subset of the ranked job listings in order of their respective rank (ranked retrieved job postings are displayed on display device, ¶[0052] and Fig. 9A; see also ¶[0016] discussing displaying a portion of the retrieved documents).  
Regarding claim 14, Le teaches all the limitations of claim 13 and further teaches:
wherein the positive training examples and the negative training examples have been grouped into three groups by user actions, the three groups including a first group representing training examples for which the user action involves the user having applied for a job that is associated with a job listing presented to the user (log data used include jobs that have been applied for, i.e. "perfect" results, ¶[0050] and Fig. 8), 
a second group representing training examples for which the user has viewed a job listing (log data used include jobs that have been viewed, i.e. "good" results, ¶[0050] and Fig. 8), 
and a third group representing training examples for which the user has skipped over a job listing (log data used include results that have been skipped, i.e. "poor" results, ¶[0050] and Fig. 8).  
Regarding claim 15, Le teaches all the limitations of claim 13 and further teaches:
wherein the positive training examples and the negative training examples have been grouped into three groups by user actions, the three groups including a first group representing training examples 
a second group representing training examples for which the user has dismissed a job listing (log data used include jobs that have been ignored, ¶[0050] and Fig. 8.  Please note, this limitation could also be taught by Le's disclosure of the user viewing because the user viewing it but not applying for it is within the scope of "dismissed" (i.e. the user dismissed it by not applying for it)),
and a third group representing training examples for which the user has skipped over a job listing (log data used include results that have been skipped, i.e. "poor" results, ¶[0050] and Fig. 8).  
Regarding claim 17, Le teaches all the limitations of claim 13 and further teaches:
wherein ranking each job listing in the candidate set of job listings that the personalized machine learned model classifies as relevant for the user comprises: using a second machine learned model to rank the relevant job listings (a second scoring model is applied to the top percentage of jobs, i.e. the "fine" scoring", ¶[0052]), 
the second machine learned model having been globally trained with training data relating to user actions of a plurality of users (log data comprises information about how users interact with results, ¶¶[0049]-[0050]).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 10, and 16. is/are rejected under 35 U.S.C. 103 as being unpatentable over Le in view of Moreira-Matias et al, US Pub. No. 2019/0318248, herein referred to as "Moreira-Matias".
Regarding claim 4, Le teaches all the limitations of claim 1 and further teaches:
relative weights of the user actions for both positive training examples and negative training examples (weights are applied to quality factors, ¶[0054] and quality factors include click through rates, ¶[0053])
However Le does not teach but Moreira-Matias does teach:
wherein training examples are expressed in a loss function as hyper-parameters, and solving for at least one of the hyper-parameters involves performing a grid search over varying values of the at least one hyper-parameter to find values of the one hyper-parameter that exhibit an optimal performance using a validation data set (optimizes hyperparameters via grid search and loss function, ¶[0016]).  
Further, it would have been obvious at the time of filing to combine the job ranking system as taught by Le with the optimization of hyperparameters as taught by Moreira-Matias because Moreira-Matias explicitly suggests using the disclosed methods for supervised learning problems, e.g. ¶¶[0003], [0006], [0014], and the disclosure of Le uses supervised learning, ¶[0046], see also MPEP 2143.I.G.

Regarding claim 10, Le teaches all the limitations of claim 7 and further teaches:
relative weights of the user actions for both positive training examples and negative training examples (weights are applied to quality factors, ¶[0054] and quality factors include click through rates, ¶[0053])
However Le does not teach but Moreira-Matias does teach:
wherein training examples are expressed in a loss function as hyper-parameters, and solving for at least one of the hyper-parameters involves performing a grid search over varying values of the at least 
Further, it would have been obvious at the time of filing to combine the job ranking system as taught by Le with the optimization of hyperparameters as taught by Moreira-Matias because Moreira-Matias explicitly suggests using the disclosed methods for supervised learning problems, e.g. ¶¶[0003], [0006], [0014], and the disclosure of Le uses supervised learning, ¶[0046], see also MPEP 2143.I.G.

Regarding claim 16, Le teaches all the limitations of claim 3 and further teaches:
relative weights of the user actions for both positive training examples and negative training examples (weights are applied to quality factors, ¶[0054] and quality factors include click through rates, ¶[0053])
However Le does not teach but Moreira-Matias does teach:
wherein training examples are expressed in a loss function as hyper-parameters, and solving for at least one of the hyper-parameters involves performing a grid search over varying values of the at least one hyper-parameter to find values of the one hyper-parameter that exhibit an optimal performance using a validation data set (optimizes hyperparameters via grid search and loss function, ¶[0016]).  
Further, it would have been obvious at the time of filing to combine the job ranking system as taught by Le with the optimization of hyperparameters as taught by Moreira-Matias because Moreira-Matias explicitly suggests using the disclosed methods for supervised learning problems, e.g. ¶¶[0003], [0006], [0014], and the disclosure of Le uses supervised learning, ¶[0046], see also MPEP 2143.I.G.

Claims 6, 12, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Le in view of Zhang et al, "GLMix: Generalized Linear Mixed Models For Large-Scale Response Prediction", Proceedings of the 22nd ACM SIGKDD international conference on knowledge discovery and data mining, Aug. 13-17, 2016, pgs. 363-372, herein referred to as "Zhang"
Regarding claim 6, Le teaches all the limitations of claim 1 and does not teach but Zhang does teach:
prior to processing each job listing in the candidate set of job listings with the personalized machine learned model to classify each job listing in the set of candidate job listings as relevant or irrelevant with respect to the user, determining that the machine-learned model has been trained for the user (if member does not have much past response data, the model for member will fall back to the global fixed effect component, pg. 365, Model Behavior section).  
Further, it would have been obvious at the time of filing to combine the job ranking system as taught by Le with the generalized linear model of Zhang because Zhang explicitly suggests using its disclosure to improve job recommender system, pg. 363 Abstract section; see also MPEP 2143.I.G.

Regarding claim 12, Le teaches all the limitations of claim 7 and does not teach but Zhang does teach:
prior to processing each job listing in the candidate set of job listings with the personalized machine learned model to classify each job listing in the set of candidate job listings as relevant or irrelevant with respect to the user, determining that the personalized machine-learned model has been trained for the user (if member does not have much past response data, the model for member will fall back to the global fixed effect component, pg. 365, Model Behavior section).  
Further, it would have been obvious at the time of filing to combine the job ranking system as taught by Le with the generalized linear model of Zhang because Zhang explicitly suggests using its disclosure to improve job recommender system, pg. 363 Abstract section; see also MPEP 2143.I.G.

Regarding claim 18, Le teaches all the limitations of claim 3 and does not teach but Zhang does teach:
prior to processing each job listing in the candidate set of job listings with the personalized machine learned model to classify each job listing in the set of candidate job listings as relevant or irrelevant with respect to the user, determining that the personalized machine-learned model has been trained for the user, (if member does not have much past response data, the model for member will fall back to the global fixed effect component, pg. 365, Model Behavior section).  
Further, it would have been obvious at the time of filing to combine the job ranking system as taught by Le with the generalized linear model of Zhang because Zhang explicitly suggests using its disclosure to improve job recommender system, pg. 363 Abstract section; see also MPEP 2143.I.G.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDAN S O'SHEA whose telephone number is (571)270-1064. The examiner can normally be reached Monday to Friday 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on (571) 272-6782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BOS/Examiner, Art Unit 3629                                                                                                                                                                                                        
/ANDREW B WHITAKER/Primary Examiner, Art Unit 3629